 



Exhibit 10.2
Bonus Deferral Program for Certain Executive Officers
(Adopted August 29, 2003, as amended on September 10, 2003)
     In lieu of payment in cash of amounts due (if any) to Paul J. Klaassen,
Thomas B. Newell, Tiffany L. Tomasso, Christian B.A. Slavin, Larry E. Hulse and
John F. Gaul (collectively, the “Executive Officers”) pursuant to their
individual achievement of Bonus Amounts, each Executive Officer may elect to
receive payment of all or a portion of their annual bonus (the “Bonus Amount”)
in the form of restricted stock units relating to the common stock of the
Company, pursuant to the terms of the election made by the Executive Officer
with regard to 1) the portion of the Bonus Amount to be deferred and 2) the
vesting period (the “Deferral Election”).
     Each Executive Officer may elect to receive a whole percentage of his or
her Bonus Amount between 10% and 100% (the “Applicable Bonus Amount”) in the
form of restricted stock units (the “Base Units”). At the same time, each
Executive Officer shall also elect a vesting period from two to four years, and,
based on the vesting period, will receive additional restricted stock units
subject to the vesting period (“Supplemental Units”, together with the Base
Units, “Total Restricted Stock Units”) in accordance with the following formula:

      Vesting Period   Supplemental Unit Amount
2 years from date of grant
  .2 times the Applicable Bonus Amount
3 years from date of grant
  .3 times the Applicable Bonus Amount
4 years from date of grant
  .4 times the Applicable Bonus Amount

     The Supplemental Units, but not the Base Units, shall be subject to the
vesting period designated by the Executive Officer. Vesting shall be on a
“cliff” basis with 100% of the Supplemental Units vesting on the last day of the
vesting period based on the Executive Officer’s continued service with the
Company.
     The Total Restricted Stock Units shall be paid to the Executive Officer on
the first day of the first window period that occurs after the end of the
vesting period; provided, that, if the Executive Officer terminates employment
prior to the end of the vesting period, the Executive Officer shall be paid only
the Base Units (the unvested Supplemental Units shall be forfeited).
     All dollar values for determining the number of Total Restricted Stock
Units will be calculated using the closing price of the Company’s common stock
on the date the Bonus Amounts are awarded.

 



--------------------------------------------------------------------------------



 



     Each Executive Officer must make his or her Deferral Election no later than
thirty (30) days following the date hereof, with respect to any remaining
amounts earned under their 2003 Annual Bonus Targets (in the event that an
Executive Officer fails to make a Deferral Election within the specified
timeframe or, if earlier, prior to the granting of a Bonus Amount, the Bonus
Amount shall be paid in cash).
     For the calendar year 2004 and for subsequent years until the Compensation
Committee determines otherwise, each Executive Officer may elect to receive
payment of future annual bonuses (if any) in the form of cash and/or restricted
stock units (in accordance with any vesting schedule and restricted stock unit
grant formulas as determined by the Compensation Committee and communicated to
the Executive Officer); provided that the Executive Officer has made his or her
election and communicated such election to the Compensation Committee no later
than the last date of the calendar year preceding the year in which the bonus is
earned (e.g., by December 31, 2003 for the annual 2004 Bonus Target). In the
event that an Executive Officer fails to make a deferral election within the
specified timeframe, all bonus amounts due (if any) shall be paid in cash.

 